Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and species of (A) a disintegrable tablet, (B) nicotine salt, in the reply filed on 10/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Arguments presented by the applicant merely argue that there is no search burden, which is not considered to be a distinct and specific error in the restriction.
Claims 13, 14, 44, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups or species, there being no allowable generic or linking claim. Election was made without traverse as noted above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term “insoluble” in claim is a relative term because it is not clear what solvent in which the compound should not be dissolvable.  In this case, the claim contains two salts (dicalcium phosphate, calcium carbonate), an emulsifier (mono/diglyceride), and an oil (hydrogenated vegetable oil).
Claim 40 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The group contains two salts, one emulsifier and one oil and are therefore not structurally related.  Other than their presence in this Markush group, the 4 compounds do not appear to be related to a common use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 15, 17, 18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen (US 2019/0160019 as the US equivalent of DK PA 2014 70424).
Regarding claims 1, 6, 9, 15, 17, 18, Nielsen discloses an oral nicotine delivery formulation such as a lozenge or tablet (i.e. solid oral formulations [0113]) that contains nicotine (e.g. free base [0026], nicotine bitartrate [0030], etc.) and a pH-controlling agent [0034-0042].  
Claim 1 recites the functional language, “designed to release the content of nicotine within a period of 90 second in contact with oral saliva,” and “designed to release the content of pH regulating agent within a period of 60 second in contact with oral saliva”.  
Claim 6 recites the functional language, “designed to release the content of pH regulating agent within a period of 40 second in contact with oral saliva”.  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  First, no structural feature claimed is associated with enabling the claimed function.  Second, the prior art of Nielsen is capable of releasing the contents within 60 or within 40 seconds by chewing (i.e. destruction of the lozenge or tablet).   
Regarding claim 2, Nielsen discloses between 0.5 and 4 mg nicotine [0053].   
Regarding claim 5, Nielsen discloses 0.5 to 5% of a buffer (pH regulating agent [0038]).




Claim(s) 1, 2, 5, 6, 8, 9, 15, 17, 18, 19, 21, 28, 39, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steen et al. (US 2007/0269386).  
Regarding claims 1, 2, 5, 6, 9, 15, 17, 39, ????, Steen et al. disclose an orally disintegrating tablet [0121] which contains:
0.5-6 mg nicotine [0079], more preferably1.5% Nicotine bitartrate, 2 mg per tablet (example 2),
3.1% Trometamol (pH regulating agent [0031]), and
Titanium dioxide (insoluble).
Claim 1 recites the functional language, “designed to release the content of nicotine within a period of 90 second in contact with oral saliva,” and “designed to release the content of pH regulating agent within a period of 60 second in contact with oral saliva”.  
Claim 6 recites the functional language, “designed to release the content of pH regulating agent within a period of 40 second in contact with oral saliva”.  
Claim 8, recites the functional language, “wherein at least 50% by weight of the content of pH regulating agent is released before 50% by weight of the content of nicotine”.  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  First, no structural feature claimed is associated with enabling the claimed function.  Second, the prior art of Steen et al. is capable of releasing the contents within 60 or within 40 seconds by chewing (i.e. destruction of the lozenge or tablet).  Steen et al. also disclose nicotine with an ion exchange complex which would release nicotine more slowly than pH buffering salts.  In addition, not all saliva is the same pH depending on what was consumed before or during product use.  A low pH after soda consumption will more quickly consume pH regulating agent and speed the dissolution and reaction.  Furthermore, tablets can be ground into powder and consumed.    
Regarding claims 18, 19, and 21, Steen et al. disclose that nicotine can be used as a complex with an ion exchange resin [0070], in association with a fatty acid [0082], and as a free base [0067].
Regarding claim 28, Steen et al. disclose using crospovidone as a disintegrant ([0082] and claim 14).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39, 40, and 41Steen et al. (US 2007/0269386) as applied to claim 1 above, and further in view of Amer (US 4,866,046).
Steen et al. disclose fillers including mannitol [0082], including 11.8% mannitol in a tablet (Example 2).  Steen et al. do not disclose other fillers.  However, it is known in the art to make dissolving tables with other fillers.  For example, Amer discloses an orally dissolving tablet with diluents (i.e. fillers) such as mannitol, and dicalcium phosphate (i.e. dibasic calcium phosphate)(col. 4, 40-46).  It would have been obvious to one of ordinary skill in the art at the time of invention to use another known filler (dicalcium phosphate) in place of a different filler (mannitol).  Such a substitution would have been within the ability of one of ordinary skill and the results would have been predictable.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 15 17, 18, 19, 21, 28, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 12, 13, 15, and 26, of copending Application No. 16/213641 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming an orally disintegrating nicotine product 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805. The examiner can normally be reached Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Michael J Felton/Primary Examiner, Art Unit 1747